CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors of City National Rochdale Alternative Total Return Fund LLC We consent to the use of our report dated November 27, 2013, with respect to the financial statements and financial highlights of City National Rochdale Alternative Total Return Fund LLC (formerly, the Rochdale Alternative Total Return Fund LLC) as of and for the year ended September 30, 2013 incorporated by reference herein, and to the reference to us under the heading “Financial Highlights and Financial Statements” in the Registration Statement filed on Form N-14. /s/ PKF O’Connor Davies A Division of O’Connor Davies LLP New York, New York March 20, 2014
